Citation Nr: 1509991	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  00-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for residuals of a left ankle injury with arthralgia of the left ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis.
 
2.  Entitlement to an initial disability rating in excess of 20 percent for residuals of a right ankle injury with arthralgia of the right ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from November 17, 1999, to February 3, 2000, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1995.

The ankles claims come before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim of entitlement to service connection for bilateral ankle disabilities.  In February 1999, the Board remanded the Veteran's claims and, after further appellate review, granted the claim in December 1999.  In a January 2000 rating decision, the RO implemented the Board's grants of service connection for the bilateral ankle disabilities and assigned noncompensable (0 percent) disability ratings.  Thereafter, in February 2000, the Veteran disagreed with the initial disability ratings assigned.  The RO issued a Statement of the Case (SOC) in March 2000, and the Veteran submitted a Substantive Appeal (on VA Form 9) in April 2000.  Thus, the Veteran perfected timely appeals of these claims, and they were certified to the Board.  The Board then remanded these appeals in December 2004, May 2007, August 2009, November 2010, May 2012, and November 2013.

The TDIU claim comes before the Board on appeal from an April 2001 rating decision by the VA RO in Montgomery, Alabama, which granted a TDIU, retroactively effective from March 1, 2001.  In June 2001, the Veteran disagreed with the TDIU, wanting an earlier dated TDIU.  A January 2003 SOC then granted the Veteran a TDIU, retroactively effective from November 9, 2000.  The Veteran did not perfect an appeal regarding this TDIU claim.  However, the Board, in its December 2004 remand, took jurisdiction over the TDIU issue and added it to the appeal.  The Board then remanded this issue in December 2004, May 2007, August 2009, and November 2010.  In May 2012, the Board granted the Veteran a TDIU, retroactively effective from February 4, 2000, the date she met the requirements for a schedular TDIU.  The Board then remanded the claim of entitlement to a TDIU prior to February 4, 2000, on an extraschedular basis, in May 2012 and November 2013.

In a May 2012 rating decision, the RO granted the Veteran a TDIU, retroactively effective from February 4, 2000.  The May 2012 rating decision also increased the disability ratings to 30 percent for the left ankle, retroactively effective from November 13, 1999, and 20 percent for the right ankle, retroactively effective from March 30, 1999.  The Veteran continued to appeal, requesting even higher ratings on an extraschedular basis.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In accordance with the Board's remands, the Appeals Management Center (AMC) in January 2013 referred the Veteran's claims of entitlement to an increased disability rating for a left ankle disability from November 17, 1999, to February 4, 2000, on an extraschedular basis and entitlement to a TDIU from November 17, 1999, to February 3, 2000, on an extraschedular basis to the Director of Compensation Service for consideration of whether extraschedular ratings were warranted.  In March 2013 and June 2013, the Director of Compensation Service found that extraschedular ratings were not warranted for these claims.  In April 2014, the AMC referred all three of the claims on appeal to the Director of Compensation Service for consideration of whether extraschedular ratings were warranted.  In May 2014, the Director of Compensation Service found that extraschedular ratings were not warranted for the claims currently on appeal.

Following the most recent readjudication of the ankles claims in the March 2014 Supplemental SOC (SSOC), additional pertinent evidence was added to the claims file.  However, the Veteran waived her right to have the Agency of Original Jurisidiction (AOJ) initially consider this evidence in a June 2014 statement.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board also notes that previously, in her April 2000 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the local RO (Travel Board hearing).  In a July 2004 letter, she was notified that her hearing had been scheduled for August 23, 2004.  In a subsequent August 2004 letter, the Veteran stated that she wished to withdraw her request for a hearing.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  From November 17, 1999, to February 4, 2000, the residuals of a left ankle injury with arthralgia of the left ankle did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards.  

2.  From November 17, 1999, to February 4, 2000, the residuals of a right ankle injury with arthralgia of the right ankle did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards.  

3.  From November 17, 1999, to February 3, 2000, the Veteran's service-connected disabilities were not shown to be of such severity so as to preclude substantially gainful employment.




CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial disability rating in excess of 30 percent for residuals of a left ankle injury with arthralgia of the left ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, is denied.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5271-5284 (2014).
 
2.  The claim of entitlement to an initial disability rating in excess of 20 percent for residuals of a right ankle injury with arthralgia of the right ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, is denied.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5271-5284 (2014).

3.  From November 17, 1999, to February 3, 2000, the criteria for a TDIU, on an extraschedular basis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  


I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned following the grants of service connection for her bilateral ankle disabilities and her initial disagreement with the effective date assigned for her TDIU grant.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection (or the benefit sought, such as TDIU) is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs, VA Vocational Rehabilitation records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate her disabilities.  38 C.F.R. § 4.2 (2014).  Thus, there is no duty to provide further medical examinations and/or medical opinions for the claims on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its December 2004, May 2007, August 2009, November 2010, May 2012, and November 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran additional VCAA notice, obtaining her VA Vocational Rehabilitation folder, obtaining her SSA records, obtaining her recent treatment records, providing the Veteran with additional VA examinations and medical opinions, referring her extraschedular claims to the Director of Compensation and Pension Service, and readjudicating the Veteran's claims in SSOCs.  All of these actions were accomplished, and the Board finds that there has been substantial compliance with its remand directives.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claims, such that the essential fairness of the adjudication is not affected.


II.  Ankles Claims

The Veteran is seeking entitlement to an initial disability rating in excess of 30 percent for residuals of a left ankle injury with arthralgia of the left ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, and entitlement to an initial disability rating in excess of 20 percent for residuals of a right ankle injury with arthralgia of the right ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis.

By way of history, the Board granted service connection for these claims in December 1999.  In a January 2000 rating decision, the RO implemented the Board's grants of service connection for the bilateral ankle disabilities and assigned noncompensable (0 percent) disability ratings.  Thereafter, the Veteran timely disagreed with the initial disability ratings assigned prior to February 4, 2000.  On February 4, 2000, the Veteran is in receipt of a TDIU.  A subsequent May 2012 Board decision, in pertinent part, increased the disability rating for the left ankle disability to 30 percent, retroactively effective from November 17, 1999, and increased the disability rating for the right ankle to 20 percent, retroactively effective from March 30, 1999.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.
From November 17, 1999, to February 4, 2000, the Veteran is currently in receipt of a 20 percent rating for her right ankle disability and a 30 percent rating for her left ankle disability.  The Veteran is seeking higher disability ratings for this period, on an extraschedular basis.

The Veteran's ankle disabilities have been evaluated under Diagnostic Code 5271, which contemplates limitation of motion of the ankle, and under DC 5284, which contemplates disability of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5284. 

Diagnostic Code 5271 provides for a maximum 20 percent rating for marked limitation of motion of the ankle.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II (2014).  The schedule of ratings does not define the term "marked." 

Diagnostic Code 5284 provides a 20 percent rating for moderately severe foot injuries.  A maximum 30 percent rating is assigned for severe foot injuries.  A Note to Diagnostic Code 5284 provides that a 40 percent rating is assigned with actual loss of use of the foot.  Id. 

An evaluation in excess of 20 percent is authorized for an ankle disability if there is ankylosis of the ankle or the subastragalar or tarsal joint, if there is malunion of the os calcis or astragalus, or if an astragalectomy has been performed.  Diagnostic Code 5270-5274.  Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 percent evaluation is warranted where there is ankylosis in plantar flexion at less than 30 degrees.  A 30 percent rating is assigned for ankylosis of the ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A maximum 40 percent rating is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, DC 5270 (2014). 

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014), the applicable Diagnostic Code for traumatic arthritis, is rated based on the limitation of motion Diagnostic Codes for the specific joint or joints involved, by reference to DC 5003.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion objectively shown by findings such as swelling, muscle spasm, or painful motion.  38 C.F.R. § 4.71a, DC 5003 (2014). 

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's schedular determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Initially, the Board notes that the AMC, in accordance with the Board's remand, in January 2013 referred the Veteran's claim of entitlement to an increased disability rating for a left ankle disability from November 17, 1999, to February 4, 2000, on an extraschedular basis to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted.  In June 2013, the Director of Compensation Service found that an extraschedular rating was not warranted for this claim.  In April 2014, the AMC referred both of the initial rating claims on appeal to the Director of Compensation Service for consideration of whether extraschedular ratings were warranted.  In May 2014, the Director of Compensation Service found that extraschedular ratings were not warranted for these claims.  

The medical evidence documents that on November 17, 1999, the Veteran was placed in immobilizer braces for each ankle by her private physician.  Specifically, the Veteran began using a SureStep Brace (a fixed position brace) bilaterally.  The temporary immobilization of both ankles is not contemplated under the schedular criteria described above.  It is therefore necessary to reach the question of whether the bilateral ankle disabilities cause marked interference with her employment or frequent periods of hospitalization.  

Initially, from November 17, 1999, to February 4, 2000, there is no evidence in the medical records of frequent periods of hospitalization, or even a period of hospitalization, for the bilateral ankle disabilities.  The Veteran also does not make such assertion.

Additionally, from November 17, 1999, to February 4, 2000, there is no persuasive evidence that the right and left ankle disabilities, either separately or combined, has independently caused marked interference with the Veteran's employment, meaning above and beyond that contemplated by her assigned 30 percent and 20 percent schedular ratings during this period.  

In this regard, in March 1999, the Veteran was afforded a VA examination.  At the examination, the Veteran reported working at the Post Office as a Clerk.  She stated that she could hardly stand on her feet and sat down every chance she got.  The examiner did not provide a medical opinion regarding the Veteran's employability.

On November 17, 1999, the Veteran was placed in immobilizer braces for each ankle by her private physician.  Specifically, the Veteran began using a SureStep Brace (a fixed position brace) bilaterally.  No further information was provided.

In December 1999, the Veteran's private medical provider, C.L.Y., DPM, opined that the Veteran was "very interested in continuing working with the U.S. Postal Service (USPS).  However, because of her current position that requires her to stand a minimum of eight hours per day she is experiencing moderate to severe foot pain."  Dr. Y. recommended that the Veteran limit her standing to a maximum of two hours per shift/day, transfer to a position requiring primarily sitting to achieve maximum pain relief, periodic injections, periodic physical therapy, periodic use of anti-inflammatories, and wear full-time ankle supports.   

In her February 3, 2000, informal TDIU claim, the Veteran stated that her service-connected conditions, to include her service-connected ankles, interfered with her work because her job required that she stand on her feet for an eight hour period each day.  The Veteran stated that her medical physician told her that she could not stand on her feet for more than two hours.  The Veteran indicated that her "job and my livelihood is placed in jeopardy because of my service connected disabilities and should warrant more than the rating you have given."  The Veteran did not state that she was currently unable to work at her current position.

In a February 4, 2000, statement from the Veteran's private physician, the doctor stated that the Veteran could return to work on February 7, 2000, but provided some standing restrictions for one week.

In an April 2000 statement, the Veteran reported that she had not worked since February 15, 2000, due to her degenerative joint disease.  She stated that she had exhausted all of her sick and annual leave due to this illness, which meant she was "LWOP status which generates no income from my employer."  The Veteran indicated that her service-connected disabilities had impaired her earning capacity.  The Veteran reported that her employer had suggested disability retirement.  The Veteran stated that "[p]rior to the above mentioned episode" (i.e., February 15, 2000?), the Veteran was on a permanent two hour standing restriction due to her ankle and foot pain which radiated up to her knees.  The Veteran stated that her job as a Postal Clerk required 8+ hours of standing, and thus, as she was restricted to 2 hours of standing, she could only stand one-fourth of the time that was required to perform her duties.  The Veteran did not submit any documentation of when and how much leave she took from work because of her service-connected disabilities.  The Veteran also did not indicate if this leave was taken before or after February 15, 2000, when the Veteran claims she was unable to work.

In her formal October 2000 TDIU application (on VA Form 21-8940), the Veteran stated that February 15, 2000, was the date that her disability affected full time employment, was the date that she last worked full time, and was the date she became too disabled to work.  The Veteran stated that she previously worked as a Postal Worker and left her job because of her disability.

In an undated Applicant's Statement of Disability in Connection with Disability Retirement for USPS, the Veteran stated that she was partially disabled since September 10, 1998, and total disabled since February 15, 2000, due to her service-connected disabilities.  The Veteran indicated that she was currently unable to work and seeking disability retirement benefits.  The Veteran reported that she was currently "in leave without pay status."

In a November 2002 VA Form 21-4192 from the Veteran's employer during this time period, the USPS stated that the Veteran had not worked since March 24, 2000, when she went on disability retirement.  The Veteran officially ended employment with the USPS on November 8, 2000.  The Veteran previously worked as a City Carrier, Window Clerk, and Distribution Clerk for USPS.

There are no VA examinations during this period, and the remaining medical evidence does not provide any contrary evidence to that obtained above.  

Thus, from November 17, 1999, to February 4, 2000, the lay and medical evidence establishes that the Veteran was employed and able to work in her current position, even with her service-connected ankles, during this period.  The Veteran's physicians did provide her with some restrictions on her work (such as limits on the amounts of standing).  The Veteran reported that she was partially disabled prior to February 15, 2000, because of her service-connected disabilities, which supports the restrictions placed on the Veteran's employment prior to February 4, 2000.  In all of the aforementioned statements, the Veteran did not indicate if she sought reasonable accommodations for her service-connected ankles (i.e., sought the use of a chair in her current position during this period or tried to find an alternate position during this time period), as suggested by her physician in the December 1999 statement.  The Veteran did not submit any documentation of when and how much leave she took from work because of her service-connected ankles.  The Veteran also did not indicate if this leave was taken before or after February 15, 2000, when the Veteran claims she was unable to work.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of time working from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Thus, even if her right and left ankle disabilities, either separately or combined, have caused some interference with her employment, this alone would not be tantamount to concluding there has been marked interference with her employment - again, meaning above and beyond that contemplated by the assigned 30 percent and 20 percent schedular ratings for this period.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Board finds that there is no credible and persuasive evidence that shows that the Veteran's ankle disabilities caused marked interference with employment.  For these reasons and bases, the claims of entitlement to an initial disability rating in excess of 30 percent for residuals of a left ankle injury with arthralgia of the left ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, and entitlement to an initial disability rating in excess of 20 percent for residuals of a right ankle injury with arthralgia of the right ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, are denied.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Vet. Aff. Op. Gen. Couns. Prec. 6-96 (August 16, 1996).

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In forming this opinion, the Board is not relying on the Director of Compensation Service's administrative decision as evidence to support this denial.  See Wages v. McDonald, __ Vet. App. ___, 2015 WL 293616 (January 23, 2015) (finding that the Board erred as a matter of law in assigning weight to the Director's decision).  Instead, the Board is relying on the lay and medical evidence of record that fails to establish that, from November 17, 1999, to February 4, 2000, the service-connected bilateral ankle disabilities caused the Veteran marked interference with her employment or frequent periods of hospitalization to warrant extraschedular ratings.

In summary, the claims of entitlement to an initial disability rating in excess of 30 percent for residuals of a left ankle injury with arthralgia of the left ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, and entitlement to an initial disability rating in excess of 20 percent for residuals of a right ankle injury with arthralgia of the right ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, are denied.  

III.  TDIU Claim

The Veteran seeks entitlement to a TDIU from November 17, 1999, to February 3, 2000, on an extraschedular basis.

For historical purposes, the TDIU claim was granted by the RO in an April 2001 rating decision, retroactively effective from March 1, 2001.  A January 2003 SOC then granted the Veteran a TDIU, retroactively effective from November 9, 2000.  In May 2012, the Board granted the Veteran a TDIU, retroactively effective from February 4, 2000, the date she met the requirements for a schedular TDIU based on the Board's May 2012 decision.  Thus, the issue left on appeal is entitlement to a TDIU from November 17, 1999, to February 3, 2000, on an extraschedular basis.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The Court held that in determining whether a veteran is entitled to a total disability rating based upon individual unemployability neither the veteran's nonservice-connected disabilities nor the advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2014). 

From November 17, 1999, to February 3, 2000, the Veteran was service-connected for the following:  scoliosis and degenerative joint disease of the lumbosacral spine, left L6-S1, to include depressive disorder, rated as 10 percent disabling; fungal uterine fibroid, total abdominal hysterectomy and culdoplasty, rated as 30 percent disabling; residuals of a left ankle injury with arthralgia of the left ankle, rated as 30 percent disabling; residuals of a right ankle injury with arthralgia of the right ankle, rated as 20 percent disabling; and, tinea versicolor, rated as noncompensable (0 percent).  By way of application of the combined ratings table, the Veteran's combined rating was 70 percent during this time period, but the Veteran did not have one disability ratable at 40 percent or more.  38 C.F.R. § 4.25 (2014).  Thus, during this time period, the Veteran did not meet the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  An assessment for extraschedular referral requires consideration of all of the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  Rating boards are required to submit to the Director of Compensation and Pension Service all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The Court has clarified that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Here, in accordance with the Board's remands, the AMC in January 2013 referred the Veteran's claim of entitlement to a TDIU from November 17, 1999, to February 3, 2000, on an extraschedular basis to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted.  In June 2013, the Director of Compensation Service found that extraschedular ratings were not warranted for these claims.  In April 2014, the AMC again referred the claim to the Director of Compensation Service for consideration of whether an extraschedular rating was warranted.  In May 2014, the Director of Compensation Service found that an extraschedular rating was not warranted for the TDIU claim.  

The Board will now consider whether the competent evidence otherwise demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to her service-connected disabilities from November 17, 1999, to February 3, 2000.

In this regard, in March 1999, the Veteran was afforded a VA examination.  At the examination, the Veteran reported working at the Post Office as a Clerk.  She stated that she could hardly stand on her feet and sat down every chance she got.  The examiner did not provide a medical opinion regarding the Veteran's employability.
On November 17, 1999, the Veteran was placed in immobilizer braces for each ankle by her private physician.  Specifically, the Veteran began using a SureStep Brace (a fixed position brace) bilaterally.  No further information was provided.

In December 1999, the Veteran's private medical provider, C.L.Y., DPM, opined that the Veteran was "very interested in continuing working with the U.S. Postal Service.  However, because of her current position that requires her to stand a minimum of eight hours per day she is experiencing moderate to severe foot pain."  Dr. Y. recommended that the Veteran limit her standing to a maximum of two hours per shift/day, transfer to a position requiring primarily sitting to achieve maximum pain relief, periodic injections, periodic physical therapy, periodic use of anti-inflammatories, and wear full-time ankle supports.   

In her February 3, 2000, informal TDIU claim, the Veteran stated that her service-connected conditions, to include her service-connected ankles, interfered with her work because her job required that she stand on her feet for an eight hour period each day.  The Veteran stated that her medical physician told her that she could not stand on her feet for more than two hours.  The Veteran indicated that her "job and my livelihood is placed in jeopardy because of my service connected disabilities and should warrant more than the rating you have given."  The Veteran did not state that she was currently unable to work at her current position.

In a February 4, 2000, statement from the Veteran's private physician, the doctor stated that the Veteran could return to work on February 7, 2000, but provided some standing restrictions for one week.

In an April 2000 statement, the Veteran reported that she had not worked since February 15, 2000, due to her degenerative joint disease.  She stated that she had exhausted all of her sick and annual leave due to this illness, which meant she was "LWOP status which generates no income from my employer."  The Veteran indicated that her service-connected disabilities had impaired her earning capacity.  The Veteran reported that her employer had suggested disability retirement.  The Veteran stated that "[p]rior to the above mentioned episode" (i.e., February 15, 2000?), the Veteran was on a permanent two hour standing restriction due to her ankle and foot pain which radiated up to her knees.  The Veteran stated that her job as a Postal Clerk required 8+ hours of standing, and thus, as she was restricted to 2 hours of standing, she could only stand one-fourth of the time that was required to perform her duties.  The Veteran did not submit any documentation of when and how much leave she took from work because of her service-connected disabilities.  The Veteran also did not indicate if this leave was taken before or after February 15, 2000, when the Veteran claims she was unable to work.

In her formal October 2000 TDIU application (on VA Form 21-8940), the Veteran stated that February 15, 2000, was the date that her disability affected full time employment, was the date that she last worked full time, and was the date she became too disabled to work.  The Veteran stated that she previously worked as a Postal Worker and left her job because of her disability.

In an undated Applicant's Statement of Disability in Connection with Disability Retirement for USPS, the Veteran stated that she was partially disabled since September 10, 1998, and total disabled since February 15, 2000, due to her service-connected disabilities.  The Veteran indicated that she was currently unable to work and seeking disability retirement benefits.  The Veteran reported that she was currently "in leave without pay status."

In a November 2002 VA Form 21-4192 from the Veteran's employer during this time period, the USPS stated that the Veteran had not worked since March 24, 2000, when she went on disability retirement.  The Veteran officially ended employment with the USPS on November 8, 2000.  The Veteran previously worked as a City Carrier, Window Clerk, and Distribution Clerk for USPS.

There are no VA examinations during this period, and the remaining medical evidence does not provide any contrary evidence to that obtained above.  

Thus, from November 17, 1999, to February 3, 2000, the lay and medical evidence establishes that the Veteran was employed and able to work in her current position, even with her service-connected disabilities, during this period.  The Veteran herself, in several statements, indicated that she was not unable to work due to her service-connected disabilities until February 15, 2000.  None of her private physicians found that the Veteran was unable to work prior to February 4, 2000.  In fact, one of her physicians even cleared the Veteran to return to work on February 7, 2000.  The Veteran's physicians did provide her with some restrictions on her work (such as limits on the amounts of standing), but none of the physicians or the Veteran indicated that she could not work due to her service-connected disabilities prior to February 4, 2000.  The Veteran reported that she was partially disabled prior to February 15, 2000, because of her service-connected disabilities, which supports the restrictions placed on the Veteran's employment prior to February 4, 2000.  However, partially disabled does not mean that the Veteran was unable to work prior to February 4, 2000, and in fact the evidence supports that the Veteran was able to work and was employed full-time prior to February 4, 2000.  In all of the aforementioned statements, the Veteran did not indicate if she sought reasonable accommodations for her service-connected disabilities (i.e., sought the use of a chair in her current position during this period or tried to find an alternate position during this time period), as suggested by her physician in the December 1999 statement.  The Veteran did not submit any documentation of when and how much leave she took from work because of her service-connected disabilities.  The Veteran also did not indicate if this leave was taken before or after February 15, 2000, when the Veteran claims she was unable to work. 

In reviewing the evidence thoroughly, the Board finds that, from November 17, 1999, to February 3, 2000, the Veteran's service-connected disabilities did not render her unable to obtain or maintain substantially gainful employment.  Contrary to the beliefs of the Veteran, the evidence of record does not demonstrate that the Veteran was unable to work during this time period because of her service-connected disabilities.  In fact, the Veteran herself reported that she was not totally disabled from her service-connected disabilities and unable to work until February 15, 2000.  This date is repeated throughout the records and reiterated by the Veteran.  At no point does the Veteran specifically state that she was totally disabled due to her service-connected disabilities and unable to work prior to February 15, 2000.  The Veteran's prior employer did not state that the Veteran was unemployed during this time period or could not work.  Instead, the evidence shows that the Veteran was employed by the USPS during this period and actually working.  Thus, from November 17, 1999, to February 3, 2000, the evidence of record does not demonstrate that the Veteran's service-connected disabilities prevented her from securing and obtaining substantially gainful employment in her current position as a Postal Clerk with the USPS, a position consistent with her educational and vocational experiences.

In forming this opinion, the Board is not relying on the Director of Compensation Service's administrative decision as evidence to support this denial.  See Wages v. McDonald, __ Vet. App. ___, 2015 WL 293616 (January 23, 2015) (finding that the Board erred as a matter of law in assigning weight to the Director's decision).  Instead, the Board is relying on the lay and medical evidence of record that fails to establish that, from November 17, 1999, to February 3, 2000, the Veteran's service-connected disabilities precluded her from securing and maintaining substantially gainful employment consistent with her educational and vocational experiences.  
In light of the aforementioned evidence, application of 38 C.F.R. § 4.16(b) is not warranted and the claim for a TDIU rating claim must be denied.

ORDER

The claim of entitlement to an initial disability rating in excess of 30 percent for residuals of a left ankle injury with arthralgia of the left ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, is denied.  

The claim of entitlement to an initial disability rating in excess of 20 percent for residuals of a right ankle injury with arthralgia of the right ankle, from November 17, 1999, to February 4, 2000, on an extraschedular basis, is denied.  

The claim of entitlement to a TDIU, from November 17, 1999, to February 3, 2000, on an extraschedular basis, is denied.


____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


